The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (Pub. No: US 20130114457A1) in view of Zhang et al (Pub. No: US 20110243016 A1). 
	Regarding claims 1, 2, Han et al discloses a method (figs. 1-2) performed by a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006)  in a wireless communication system (paragraph 0010, 0027, 0029), the method comprising: receiving (BS: the base station receives the power headroom report sent by the user equipment; paragraph 0003, 0008) a radio resource control message (a user equipment receives radio resource control RRC signaling sent by a base station; paragraph 0030) from a first base station (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), the RRC message (radio resource control RRC signaling sent by a base station is received, where the RRC signaling may be an RRC connection reconfiguration request message) including information on a first power threshold for the first BS (radio resource control RRC signaling sent by a base station is received, default configuration of a user equipment is reporting the first power headroom report. a configured periodic timer used to trigger reporting of the first power headroom report expires; paragraph 0053, 0058), wherein the UE is configured in a dual connectivity (a UE may be adapted for dual connectivity; in addition, a UE may be adapted to operate in a dual connected mode; paragraph 0057, 0058, 0069, 0071) with the first BS and a second BS (a UE may be adapted for dual connectivity ;in addition, a UE may be adapted to operate in a dual connected mode on respective wireless cells provided by first and second eNBs ; paragraph 0057, 0058, 0069, 0071); and based on identifying that uplink resources are allocated for a cell provided by the first BS and a change of a power parameter (a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; paragraph 0058, 0071) for the cell is greater than the first power threshold for the first BS (a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0008, 0010, 0030, 0053).
However, Han et al does not specifically disclose the features of transmitting a PHR to the second BS, wherein the PHR is transmitted via a media access control element.
On the other hand, Zhang et al, from the same field of endeavor, discloses a method for performing Power Headroom reporting procedure, adapted for a user equipment, wherein the user equipment is operated in a plurality of activated serving cells (paragraph 0030, 0032, 0033). The multiplexing and assembly procedure are instructed to generate and transmit the PHR MAC control element based on the power headroom values. The periodicPHR-Timer is started or restarted (paragraph 0100-0101, 0107). Furthermore, it is determined whether the uplink resources are capable of accommodating a PHR Medium Access Control element plus a sub-header. The PHR comprises a plurality of power headrooms corresponding to the activated serving cells, and the power headroom values are carried by the PHR MAC control element (paragraph 0096-0099). Note that the PHR MAC control element is included in a MAC Protocol Data Unit, and a sub-header of MAC Protocol Data Unit comprises a length field to indicate the size of the PHR MAC control element 800 (paragraph 0113). Furthermore, the user equipment transmits a Power Headroom Report to an E-UTRAN NodeB (eNB) in order to assist with uplink scheduling. The prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange (paragraph 0062, 0072, 0068-0072). It is determined whether the deviations of each activated serving cell are larger than the PathlossChange threshold (paragraph 0080-0082, 0089, 0127). In addition, the user equipment may be adapted to dual connectivity, the UE may simultaneously operate on two wireless cells such that two evolved Node Bs (paragraph 0032, 0033, 0062, 0072, 0134, 0180, 0194). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the communication system of Han in order to provide a method for performing power headroom reporting procedure for radio resources allocation in a wireless communication system.
	Regarding claim 3, Han et al as modified discloses a method (figs. 1-2) performed by a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006) in a wireless communication system (paragraph 0010, 0027, 0029), wherein the power parameter  (read as : power loss, maximum transmitting power of the carrier and a sum of the transmitting power of the PUCCH; paragraph 0008, 0010, 0027, 0030) comprises a power backoff (prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0030, 0053, 0058, 0071).
	 Regarding claim 4, Han et al as modified discloses a method (figs. 1-2) performed by a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006) in a wireless communication system (paragraph 0010, 0027, 0029), wherein the change of the power parameter is obtained from a power headroom of the cell before the uplink resources are allocated (the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; in addition, a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; paragraph 0030, 0053 ).
	Regarding claim 5, Han et al as modified discloses a method (figs. 1-2) performed by a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006) in a wireless communication system (paragraph 0010, 0027, 0029),
 wherein the PHR includes power headroom (the power headroom report of the data channel of the carrier is triggered, radio resource control RRC signaling sent by a base station is received) associated with the cell provided by the first BS (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report ; paragraph 0010, 0030-0032, 0048).
	Regarding claims 6, 7, Han et al discloses a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006) in a wireless communication system (paragraph 0010, 0027, 0029), the UE comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to: receive (the user equipment sends the first power headroom report; in addition, the base station receives the power headroom report sent by the user equipment in a subframe; paragraph 0008-0009) a radio resource control message from a first base station (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), the RRC message (radio resource control RRC signaling sent by a base station is received, where the RRC signaling may be an RRC connection reconfiguration request message) including information on a first power threshold for the first BS (radio resource control RRC signaling sent by a base station is received, default configuration of a user equipment is reporting the first power headroom report. a configured periodic timer used to trigger reporting of the first power headroom report expires; paragraph 0053, 0058), wherein the UE is configured in a dual connectivity with the first BS and a second BS (a UE may be adapted for dual connectivity ;in addition, a UE may be adapted to operate in a dual connected mode on respective wireless cells provided by first and second eNBs ; paragraph 0057, 0058, 0069, 0071), and based on identifying that uplink resources are allocated for a cell provided by the first BS and a change of a power parameter for the cell is greater than the first power threshold for the first BS (a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0008, 0010, 0030, 0053).
However, Han et al does not specifically disclose the features of transmitting a PHR to the second BS, wherein the PHR is transmitted via a media access control element.
On the other hand, Zhang et al, from the same field of endeavor, discloses a method for performing Power Headroom reporting procedure, adapted for a user equipment, wherein the user equipment is operated in a plurality of activated serving cells (paragraph 0030, 0032, 0033). The multiplexing and assembly procedure are instructed to generate and transmit the PHR MAC control element based on the power headroom values. The periodicPHR-Timer is started or restarted (paragraph 0100-0101, 0107). Furthermore, it is determined whether the uplink resources are capable of accommodating a PHR Medium Access Control element plus a sub-header. The PHR comprises a plurality of power headrooms corresponding to the activated serving cells, and the power headroom values are carried by the PHR MAC control element (paragraph 0096-0099). Note that the PHR MAC control element is included in a MAC Protocol Data Unit, and a sub-header of MAC Protocol Data Unit comprises a length field to indicate the size of the PHR MAC control element 800 (paragraph 0113). Furthermore, the user equipment transmits a Power Headroom Report to an E-UTRAN NodeB (eNB) in order to assist with uplink scheduling. The prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange (paragraph 0062, 0072, 0068-0072). It is determined whether the deviations of each activated serving cell are larger than the PathlossChange threshold (paragraph 0080-0082, 0089, 0127). In addition, the user equipment may be adapted to dual connectivity, the UE may simultaneously operate on two wireless cells such that two evolved Node Bs (paragraph 0032, 0033, 0062, 0072, 0134, 0180, 0194). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the communication system of Han in order to provide a method for performing power headroom reporting procedure for radio resources allocation in a wireless communication system.
Regarding claim 8, Han et al as modified discloses a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006) in a wireless communication system (paragraph 0010, 0027, 0029), wherein the power parameter (read as : power loss, maximum transmitting power of the carrier and a sum of the transmitting power of the PUCCH; paragraph 0008, 0010, 0027, 0030) comprises a power backoff (prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0030, 0053, 0058, 0071).
 Regarding claim 9, Han et al as modified discloses a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006) in a wireless communication system (paragraph 0010, 0027, 0029), wherein the change of the power parameter is obtained from a power headroom of the cell before the uplink resources are allocated (the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; in addition, a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; paragraph 0030, 0053). 
Regarding claim 10, Han et al as modified discloses a user equipment (a user equipment reports a power headroom report of the PUSH to a base station ; paragraph 0006) in a wireless communication system (paragraph 0010, 0027, 0029), wherein the PHR includes power headroom (the power headroom report of the data channel of the carrier is triggered, radio resource control RRC signaling sent by a base station is received) associated with the cell provided by the first BS (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report ; paragraph 0010, 0030-0032, 0048).
	Regarding claims 11, 12, Han et al discloses a method (figs. 1-2) performed by a first base station (the base station obtains the power headroom report of the user equipment), the method comprising: transmitting (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), to a user equipment (UE), a radio resource control message (radio resource control RRC signaling sent by a base station is received, where the RRC signaling may be an RRC connection reconfiguration request message) from a first base station (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), the RRC message (radio resource control RRC signaling sent by a base station is received, where the RRC signaling may be an RRC connection reconfiguration request message) including information on a first power threshold for the first BS (radio resource control RRC signaling sent by a base station is received, default configuration of a user equipment is reporting the first power headroom report. a configured periodic timer used to trigger reporting of the first power headroom report expires; paragraph 0053, 0058), wherein the UE is configured in a dual connectivity with the first BS and a second BS (a UE may be adapted for dual connectivity ;in addition, a UE may be adapted to operate in a dual connected mode on respective wireless cells provided by first and second eNBs ; paragraph 0057, 0058, 0069, 0071); and allocating uplink resources for a cell provided by the first BS to the UE, wherein the uplink resources and a change of a power parameter (a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; paragraph 0058, 0071) for the cell being greater than the first power threshold for the first BS (a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0008, 0010, 0030, 0053).
However, Han et al does not specifically disclose the features of a base station is trigger to a PHR of the second BS via a media access control element.
On the other hand, Zhang et al, from the same field of endeavor, discloses a method for performing Power Headroom reporting procedure, adapted for a user equipment, wherein the user equipment is operated in a plurality of activated serving cells (paragraph 0030, 0032, 0033). The multiplexing and assembly procedure are instructed to generate and transmit the PHR MAC control element based on the power headroom values. The periodicPHR-Timer is started or restarted (paragraph 0100-0101, 0107). Furthermore, it is determined whether the uplink resources are capable of accommodating a PHR Medium Access Control element plus a sub-header. The PHR comprises a plurality of power headrooms corresponding to the activated serving cells, and the power headroom values are carried by the PHR MAC control element (paragraph 0096-0099). Note that the PHR MAC control element is included in a MAC Protocol Data Unit, and a sub-header of MAC Protocol Data Unit comprises a length field to indicate the size of the PHR MAC control element 800 (paragraph 0113). Furthermore, the user equipment transmits a Power Headroom Report to an E-UTRAN NodeB (eNB) in order to assist with uplink scheduling. The prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange (paragraph 0062, 0072, 0068-0072). It is determined whether the deviations of each activated serving cell are larger than the PathlossChange threshold (paragraph 0080-0082, 0089, 0127). In addition, the user equipment may be adapted to dual connectivity, the UE may simultaneously operate on two wireless cells such that two evolved Node Bs (paragraph 0032, 0033, 0062, 0072, 0134, 0180, 0194). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the communication system of Han in order to provide a method for performing power headroom reporting procedure for radio resources allocation in a wireless communication system. 
	Regarding claim 13, Han et al as modified discloses a method (figs. 1-2) performed by a first base station (the base station obtains the power headroom report of the user equipment), the method comprising: transmitting (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), wherein the power parameter (read as : power loss, maximum transmitting power of the carrier and a sum of the transmitting power of the PUCCH; paragraph 0008, 0010, 0027, 0030) comprises a power backoff (prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0030, 0053, 0058, 0071).
	Regarding claim 14, Han et al as modified discloses a method (figs. 1-2) performed by a first base station (the base station obtains the power headroom report of the user equipment), the method comprising: transmitting (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), wherein the change of the power parameter is obtained from a power headroom (the power headroom report of the data channel of the carrier is triggered, radio resource control RRC signaling sent by a base station is received) of the cell before the uplink resources are allocated (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report ; paragraph 0010, 0030-0032, 0048).
	Regarding claim 15, Han et al as modified discloses a method (figs. 1-2) performed by a first base station (the base station obtains the power headroom report of the user equipment), the method comprising: transmitting (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), wherein the PHR includes power headroom (the power headroom report of the data channel of the carrier is triggered, radio resource control RRC signaling sent by a base station is received) associated with the cell provided by the first BS (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report ; paragraph 0010, 0030-0032, 0048).
	Regarding claims 16, 17, Han et al discloses a first base station (the base station obtains the power headroom report of the user equipment), comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to: transmit (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), to a user equipment (UE), a radio resource control message (radio resource control RRC signaling sent by a base station is received, where the RRC signaling may be an RRC connection reconfiguration request message) including information on a first power threshold (radio resource control RRC signaling sent by a base station is received, default configuration of a user equipment is reporting the first power headroom report. a configured periodic timer used to trigger reporting of the first power headroom report expires; paragraph 0053, 0058), for the first BS (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), wherein the UE is configured in a dual connectivity with the first BS and a second BS (a UE may be adapted for dual connectivity ;in addition, a UE may be adapted to operate in a dual connected mode on respective wireless cells provided by first and second eNBs ; paragraph 0057, 0058, 0069, 0071), and allocate uplink resources for a cell provided by the first BS to the UE, wherein the uplink resources and a change of a power parameter (a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; paragraph 0058, 0071) for the cell being greater than the first power threshold for the first BS (a configured report prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0008, 0010, 0030, 0053).
However, Han et al does not specifically disclose the features of a base station is trigger to a PHR of the second BS via a media access control element.
On the other hand, Zhang et al, from the same field of endeavor, discloses a method for performing Power Headroom reporting procedure, adapted for a user equipment, wherein the user equipment is operated in a plurality of activated serving cells (paragraph 0030, 0032, 0033). The multiplexing and assembly procedure are instructed to generate and transmit the PHR MAC control element based on the power headroom values. The periodicPHR-Timer is started or restarted (paragraph 0100-0101, 0107). Furthermore, it is determined whether the uplink resources are capable of accommodating a PHR Medium Access Control element plus a sub-header. The PHR comprises a plurality of power headrooms corresponding to the activated serving cells, and the power headroom values are carried by the PHR MAC control element (paragraph 0096-0099). Note that the PHR MAC control element is included in a MAC Protocol Data Unit, and a sub-header of MAC Protocol Data Unit comprises a length field to indicate the size of the PHR MAC control element 800 (paragraph 0113). Furthermore, the user equipment transmits a Power Headroom Report to an E-UTRAN NodeB (eNB) in order to assist with uplink scheduling. The prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange (paragraph 0062, 0072, 0068-0072). It is determined whether the deviations of each activated serving cell are larger than the PathlossChange threshold (paragraph 0080-0082, 0089, 0127). In addition, the user equipment may be adapted to dual connectivity, the UE may simultaneously operate on two wireless cells such that two evolved Node Bs (paragraph 0032, 0033, 0062, 0072, 0134, 0180, 0194). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the communication system of Han in order to provide a method for performing power headroom reporting procedure for radio resources allocation in a wireless communication system.
Regarding claim 18, Han et al as modified discloses a first base station (the base station obtains the power headroom report of the user equipment), comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to: transmit (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), wherein the power parameter (read as : power loss, maximum transmitting power of the carrier and a sum of the transmitting power of the PUCCH; paragraph 0008, 0010, 0027, 0030) comprises a power backoff (prohibit timer expires and a measured path loss change of the carrier exceeds a configured first threshold, where the report prohibit timer is used to prohibit reporting of the first power headroom report during a timing period of the report prohibit timer; the PUCCH exceeds a configured third threshold; the PUCCH exceeds a configured fourth threshold; paragraph 0030, 0053, 0058, 0071).
  Regarding claim 19, Han et al as modified discloses a first base station (the base station obtains the power headroom report of the user equipment), comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to: transmit (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), wherein the change of the power parameter is obtained from a power headroom (the power headroom report of the data channel of the carrier is triggered, radio resource control RRC signaling sent by a base station is received) of the cell before the uplink resources are allocated (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report ; paragraph 0010, 0030-0032, 0048).
Regarding claim 20, Han et al as modified discloses a first base station (the base station obtains the power headroom report of the user equipment), comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to: transmit (the base station transmits the power headroom report to the user equipment, and performs radio scheduling based on the power headroom report; paragraph 0008), wherein the PHR includes power headroom (the power headroom report of the data channel of the carrier is triggered, radio resource control RRC signaling sent by a base station is received) associated with the cell provided by the first BS (the base station obtains the power headroom report of the user equipment, and performs radio scheduling based on the power headroom report ; paragraph 0010, 0030-0032, 0048).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU  MILORD
Examiner
Art Unit 2641


/MARCEAU MILORD/
Primary Examiner, Art Unit 2641